In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights on the ground of severe abuse, the mother appeals, as limited by her brief, from so much of an order of disposition of the Family Court, Queens County (Tally, J.), dated October 5, 2011, as, upon the granting of the petitioner’s motion for summary judgment on the issue of whether the mother severely abused the subject child, and following a dispositional hearing, denied her request for post-termination contact with the child.
Ordered that the order of disposition is affirmed insofar as appealed from, without costs or disbursements.
Contrary to the mother’s contention, the Family Court did not err in denying her request for posttermination contact with the child. As the Court of Appeals has made clear, the Family Court does not have the authority to direct posttermination contact where parental rights are terminated after a contested proceeding pursuant to Social Services Law § 384-b (see Matter of Hailey ZZ. [Ricky ZZ.], 19 NY3d 422 [2012]).
The mother’s remaining contentions are without merit. Skelos, J.E, Florio, Leventhal and Hall, JJ., concur.